DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021, has been entered.  The amendment of claims 1-2 is acknowledged.
 Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a printing apparatus having a first roller pair, a printing head, a cutting unit, a second roller pair, a motor, a clutch mechanism, and a controller.  The cited art, U.S. Patent Pub. 2005/0051011 (“Onishi”) in view of U.S. Patent Pub. 2006/0269346 (“Takayama”), discloses a similar printing apparatus also having a first roller pair, a printing head, a cutting unit, a second roller pair, a motor, a clutch mechanism, and a controller.  However, the cited art does not appear to explicitly disclose or suggest the controller is configured to: after cutting the portion of the medium off the continuous medium, cause the motor to rotate in the reverse direction, such that the second roller pair and the cut-off 2 of 10Application No. 16/5275 17 Amendment D" dated November 15, 2021 Reply to Final Office Action dated August 23, 2021. portion of medium do not move due to effect of the clutch mechanism, while the first roller pair conveys .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853